DETAILED ACTION
		Application No. 16/986,985 filed on 08/06/2020 has been examined. In this Office Action, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC §101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1, 6, 9-16 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At Step 1: The claims 1, 16 and 20 recite receive an input data set…, generate at least one list of data subsets of the input data set..., determine whether at least one data subset of the at least one list of data subsets contains a notable characteristic; identify at least one data pattern…, sort data subsets….., and display the data subsets. Therefore, the claims are directed to a process which is a statutory category of invention.
At Step 2A, prong 1, the independent claims 1, 16 and 20 recite limitations of “receive an input data set…, generate at least one list of data subsets of the input data set..., determine whether at least one data subset of the at least one list of data subsets contains a notable characteristic; identify at least one data pattern…, sort data subsets….., and display the data subsets”. This process receive an input data set…, generate at least one list of data subsets of the input data set..., determine whether at least one data subset of the at least one list of data subsets contains a notable characteristic; identify at least one data pattern…, sort data subsets….., and display the data subsets. This process can be a mental process, as a person can perform to receiving an input data, generating data subsets, determine and identifying data pattern in the data subsets, sorting data subsets and displaying sorting data subsets. Such step of performing a data processing task that is nothing more than a mental process. Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, see 2106.04(a) (2). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 16 and 20 recite an abstract idea.
At Step 2A, prong 2, the judicial exception is not integrated into a practical application. In particular, claims 1, 16 and 20 recites additional elements “receive an input data set…, generate at least one list of data subsets of the input data set..., determine whether at least one data subset of the at least one list of data subsets contains a notable characteristic; identify at least one data pattern…, sort data subsets….., and display the data subsets...;”.
The limitations, “receive an input data set…, generate at least one list of data subsets of the input data set..., determine whether at least one data subset of the at least one list of data subsets contains a notable characteristic; identify at least one data pattern…, sort data subsets….., and display the data subsets...;” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of receiving ...;”, “generating....;”, “determining “identifying...;”, and “sorting and displaying ...;” for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. These limitations are no more than adding insignificantly extra-solution activity to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra solution activity, for instance "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
The combination of these additional elements also fails to integrate the recited judicial exceptions into a practical application of the exceptions. In particular, the claim recites additional element – a method (in claim 1), a non-transient readable storage medium (in claim 20), a method and a non-transient readable storage medium in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving ...;”, “generating....;”, “determining “identifying...;”, and “sorting and displaying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At Step 2B, If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the "Mental Processes" and grouping of "Abstract Ideas". Accordingly, the claims recite abstract ideas. Claims 1, 16 and 20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 
Claims 6, 9-15 are dependent on claim 1 and includes all the limitation of claim 1. Therefore, claims 6, 9-15 recite the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claims recite limitations of “identify at least one additional data subset of the input data set based at least in part on analyzing feedback from a user interaction with at least one data subset of the at least one list of data subsets”, “list of data subsets of the input data set includes using a user's previous interactions with a similar data subset as further input data” and “sorting data subsets of the at least one list of data subsets of the input data set includes using at least one business metric as further input data”, “wherein the intrinsic heuristic is associated with a size of a respective data subset of the at least one list of data subsets”, which is abstract idea of a generic computer component of receiving ...;”, “generating....;”, “determining “identifying...;”, and “sorting and displaying, and therefore, does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9-16 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Truong et al (US 10755338 B1) in view of Fan et al (US 2016/0026968 A1) further in view of Elson et al (US 2012/0330979 A1).

 	As per claim 1, Truong teaches a system configured for comparing non-adjacent data subsets, the system comprising: one or more hardware processors configured by machine-readable instructions to: receive an input data set, the input data set including information to be analyzed, generate at least one list of data subsets of the input data set (col.4, lines 3-39, e.g., discloses wherein selectively provide consumer data as input to generate synthetic data, select a subset of consumer data that satisfies certain requirements and provide the subset of consumer data to the data model for synthetic data generation); determine whether at least one data subset of the at least one list of data subsets contains a notable characteristic (col.8, lines , col.9, lines 20-67 and Fig.3, e.g., identifying and retrieving, from the consumer data, a first subset of the consumer data satisfying the first requirement for at least one of the characteristics);
Truong does not explicitly teach identify at least one data pattern in the at least one list of data subsets of the input data set; 
However, Fan teaches identify at least one data pattern in the at least one list of data subsets of the input data set ([0016], e.g., discloses wherein receives a set of data about information technology assets in one or more asset management domains; (ii) matches a subset of the data with a first pattern of a pattern set, where the first pattern is associated with at least a first information technology product).
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Fan with the teachings of Truong in order to efficiently enabling a system to match a subset of data to pattern in a set of patterns and determine the subset of the data represents a product associated with pattern (Fan).
Truong and Fan do not explicitly teach sort data subsets of the at least one list of data subsets of the input data set and display, via a user interface, the data subsets of the at least one list of data subsets, based on the sorting.
However, Elson teaches sort data subsets of the at least one list of data subsets of the input data set and display, via a user interface, the data subsets of the at least one list of data subsets, based on the sorting (see figs.2-3, e.g., discloses wherein generating a plurality of filled data subsets and sorting the plurality of data subsets and output each of the sorted data subsets).
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Elson with the teachings of Truong and Fan in order to efficiently enabling a system for storing the received data as individual input data subsets as the data is received (Elson).

 	As per claim 6, wherein the one or more hardware processors are further configured by machine-readable instructions to remove the at least one data subset from the at least one list of data subsets upon determining that the at least one data subset does not include the notable characteristic ([0046], discloses wherein set has been added to pattern information base 415b  the hypothesized associations of A, D, E with products X and Y in pattern information base 415a have been removed, Fan).
 	As per claim 9, wherein identifying the at least one data pattern in the at least one list of data subsets of the input data set is completed using one of supervised, semi-supervised, or unsupervised machine learning ([0057], e.g., verified matchings are fed into learning-based pattern formation mod, which uses them to form possible alternative, license-compliant patterns based on machine learning, Fan).
 	As per claim 10, wherein the one or more hardware processors are further configured by machine-readable instructions to: identify at least one additional data subset of the input data set based at least in part on analyzing feedback from a user interaction with at least one data subset of the at least one list of data subsets (see page 7, description of claim 1, e.g., receiving feedback on the accuracy of the reported determination that the subset of the data represents the first product associated with the first pattern, Fan).
 	As per claim 11, wherein sorting data subsets of the at least one list of data subsets of the input data set includes using a user's previous interactions with a similar data subset as further input data (col.8, lines 25-47, Truong).
	As per claim 12, wherein sorting data subsets of the at least one list of data subsets of the input data set includes using at least one business metric as further input data ([0021], e.g., discloses wherein sorting device 208 adjusts the size of the input data subsets 210 and/or the sorted output data subsets 214 based on the size of the data set, Elson).
 	 As per claim 13, wherein sorting data subsets of the at least one list of data subsets of the input data set includes using one or more of an intrinsic heuristic and a derived heuristic as further input data ([0021], e.g., the total number, X, of input data subsets 210 equals the total number, Y, of sorted output data subsets 214, and the input data subsets 210 have the same size (e.g., same number of data elements) as the sorted output data subsets, Elson).
 	As per claim 14, wherein the intrinsic heuristic is associated with a size of a respective data subset of the at least one list of data subsets, and wherein the intrinsic heuristic is measured by a number of records or an element of each record (0021], e.g., the total number, X, of input data subsets equals the total number, Y, of sorted output data subsets, and the input data subsets have the same size (e.g., same number of data elements) as the sorted output data subsets, Elson).
 	As per claim 15, wherein the intrinsic heuristic is a complexity level of a criteria used to define a respective data subset of the at least one list of data subsets ([0021], e.g., sorting device adjusts the size of the input data subsets and/or the sorted output data subsets based on the size of the data set/ level of a criteria, Elson).
Regarding claims 16, 20, claims 16, 20 are rejected for substantially the same reason as claim 1 above.
Regarding claim 20, claim 19 is rejected for substantially the same reason as claim 1 above.


It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].

Allowable Subject Matter
	Claims 2, 7 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-5 dependent from claim 2 and also objected as allowable subject matter. Claim 8 dependent from claim 7 and also objected as allowable subject matter. Claims 18-19 dependent from claim 17 and also objected as allowable subject matter.

Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Hsiao et al discloses US 11106442 B1 Information Technology Networked Entity Monitoring With Metric Selection Prior To Deployment.
Waugh et al discloses US 2021/0042360 A1 YSTEMS, METHODS, COMPUTING PLATFORMS, AND STORAGE MEDIA FOR COMPARING DATA SETS THROUGH DECOMPOSING DATA INTO A DIRECTED ACYCLIC GRAPH.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166